Name: Council Decision (CFSP) 2018/2009 of 17 December 2018 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  politics and public safety;  international security;  Africa
 Date Published: 2018-12-18

 18.12.2018 EN Official Journal of the European Union L 322/25 COUNCIL DECISION (CFSP) 2018/2009 of 17 December 2018 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 May 2013, the Council adopted Decision 2013/233/CFSP (1) which establishes the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya). (2) On 17 July 2017, the Council adopted Decision (CFSP) 2017/1342 (2) which extends the mandate of EUBAM Libya until 31 December 2018 and provides for a financial reference amount until 30 November 2017. (3) On 20 November 2017, the Council adopted Decision (CFSP) 2017/2162 (3) which provides for a financial reference amount until 31 December 2018. (4) Following the Strategic Review of EUNAVFOR MED operation Sophia, EUBAM Libya and the EU Liaison and Planning Cell, the Political and Security Committee recommended that the mandate be amended and extended until 30 June 2020. (5) Decision 2013/233/CFSP should be amended and extended accordingly. (6) EUBAM Libya will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/233/CFSP is amended as follows: (1) Article 2 and Article 3 are replaced by the following: Article 2 Objectives The objectives of EUBAM Libya shall be to assist the Libyan authorities in the building of state security structures in Libya, in particular in the areas of border management, law enforcement and criminal justice with a view to contributing to efforts to disrupt organised criminal networks involved notably in smuggling migrants, human trafficking and terrorism in Libya and the Central Mediterranean region. Article 3 Tasks 1. In order to achieve the objectives set out in Article 2, EUBAM Libya shall: (a) support the development of a broader border management framework, notably through the development of a White Paper on an Integrated Border Management Strategy, including a maritime security strategy, by providing capacity delivery and implementing concrete projects for the Libyan Maritime Law Enforcement Agencies and the Libyan Land Border Agencies while also assessing the possibilities of expanding activities outside of the capital, including on the border with Tunisia and in the south of the country; (b) support capacity building and strategic planning, including regarding the police, within the Ministry of Interior on law enforcement, including, where feasible, assistance to the United Nations Support Mission in Libya (UNSMIL) in its police capacity building efforts, and support coordination functions among relevant Libyan authorities in fighting organised crime and terrorism; (c) support institutional reform and provide strategic planning assistance for the Ministry of Justice and provide broader capacity building for relevant criminal justice actors including the Attorney General's Office and the High Judicial Institute; (d) support strategic coordination between donors and project implementation in response to Libyan needs in the fields of border management, law enforcement and criminal justice. 2. EUBAM Libya shall promote human rights and gender equality through all its activities. 3. EUBAM Libya shall not carry out any executive function.. (2) In Article 13(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EUBAM Libya for the period from 1 January 2019 to 30 June 2020 shall be EUR 61 678 576,39.. (3) In Article 16, the second sentence is replaced by the following: It shall apply until 30 June 2020.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 January 2019. Done at Brussels, 17 December 2018. For the Council The President E. KÃ STINGER (1) Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 138, 24.5.2013, p. 15). (2) Council Decision (CFSP) 2017/1342 of 17 July 2017 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 185, 18.7.2017, p. 60). (3) Council Decision (CFSP) 2017/2162 of 20 November 2017 amending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 304, 21.11.2017, p. 50).